Citation Nr: 0313506	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of overpayment of apportioned pension 
benefits in the amount of $16,560.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
January 1968.  The appellant is the estranged spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision by the Committee on 
Waivers and Compromises (Committee) located in the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the appellant's request for a waiver 
of overpayment of apportioned pension benefits in the amount 
of $16,560 was denied.


REMAND

The appellant contends that she is entitled to waiver of 
overpayment of apportioned pension benefits paid to her from 
June 1, 1997, to May 31, 2000.

The record reflects that the appellant in January 1997 was 
granted an apportioned share of the veteran's pension 
benefits in the monthly amount of $460, effective December 
1996; she was granted the referenced apportionment after 
reporting that her sole monthly income of $351 originated 
from a federal subsistence program.  She was advised in a 
January 1997 letter from VA that any change in her income 
could affect payment of her apportioned benefits and she was 
advised to notify VA immediately of any such change in her 
income.  No further letters reminding the appellant of her 
obligation to inform VA of any change in income were issued, 
and no further communication from the appellant was received 
until April 2000.

In December 1999 VA was advised that the appellant might be 
employed and earning income that she had not reported to VA.  
The Board notes in passing that a former employer of the 
appellant has confirmed that she was employed from May 1997 
to May 1998, and that the appellant herself has indicated 
that she began another job in March 2000.  VA advised the 
appellant in March 2000 that VA proposed to terminate her 
apportionment effective June 1, 1997; the RO explained that 
VA would assume, unless shown otherwise, that the income she 
earned starting in May 1997 had continued until May 2000.  
Her apportionment was thereafter terminated effective June 1, 
1997, resulting in an overpayment calculated by the RO to be 
$16,560, representing the $460 apportionment she received 
each month multiplied by 36 months (the number of months from 
June 1, 1997 to May 31, 2000).

In July 2000, the appellant alleged that the amount she 
purportedly owed, $16,560, was incorrectly calculated, and 
that she was entitled to a waiver of the overpayment in any 
event.

Entitlement to non-service-connected disability pension 
exists if a veteran served in the active military, naval or 
air service for 90 days or more during a period of war; is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct; 
and meets the net worth requirements and has an annual income 
not in excess of the applicable maximum annual pension rate.  
38 C.F.R. § 3.3(a)(3) (2002).  Payments of any kind from any 
source shall be counted as income for the calendar year in 
which received unless specifically excluded.  38 C.F.R. § 
3.251(b) (2002).

Where pension is payable under section 306(a) of Pub. L. No. 
95-588 to a veteran who is living with a spouse there will be 
included as income of the veteran all income of the spouse in 
excess of whichever is the greater, the amount of the spouse 
income exclusion specified in section 306(a)(2)(B) of Pub. L. 
No. 95-588 (as increased from time to time under section 
306(a)(3) of Pub. L. No. 95-588) or the total earned income 
of the spouse which is reasonably available to or for the 
veteran, unless hardship to the veteran would result.  
38 C.F.R. § 2.262(b)(2) (2002).  A veteran's spouse who 
resides apart from the veteran and is estranged from the 
veteran may not be considered the veteran's dependent unless 
the spouse receives reasonable support contributions from the 
veteran.  38 C.F.R. § 3.23(d)(1) (2002).

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2002).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery if not waived.  38 C.F.R. § 
3.660(a)(3) (2002).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451 (2002).

In the instant case, the RO in January 1997 recognized the 
appellant as the veteran's dependent for the purpose of 
apportioning the veteran's pension benefits.  As discussed 
above the appellant clearly was employed and earning income 
in 1997, 1998 and 2000, and may have been employed in 1999 as 
well.  Unfortunately, there is scant information in the 
record as to the amount of income actually earned by the 
appellant during that time.  The appellant's actual income is 
relevant because she may still have been entitled to receive 
some of her apportioned share of pension benefits provided 
that her income did not exceed the applicable maximum annual 
pension rate.  Consequently, it is unclear to the Board at 
this time whether the amount of the calculated overpayment, 
$16,650, is correct.  This is particularly true given that 
the veteran was apparently paid his pension benefits from 
1997 to June 2000 at the rate for a veteran with no 
dependents.  In the Board's opinion, an audit of the amount 
of overpayment of apportioned pension benefits would be of 
help in the adjudication of the appellant's claim.

The Board also notes that the appellant herself has not been 
forthcoming in providing information concerning her income 
and expenses for the years 1997, 1998 and 1999, although she 
indicated in July 2000 that she was capable of documenting 
her work history for the period in question.  In addition, 
while she submitted an Eligibility Verification Report (EVR) 
in April 2000 and a Financial Status Report (FSR) in July 
2000 showing that she had been employed since March 2000, she 
did not provide on either form any information concerning her 
income for that year.  On remand, the RO should attempt to 
obtain income and expense information from the appellant for 
the years 1997, 1998, 1999, and 2000.  The Board hereby 
advises the appellant that if she fails to cooperate in 
completing any EVR or FSR for 1997, 1998, 1999, or 2000 
requested in connection with this remand, her request for an 
overpayment of the apportioned share of pension benefits may 
be denied.  See 38 C.F.R. § 3.277 (2002).

The Board also notes that the RO apparently has an Income 
Verification Match (IVM) folder for the appellant which is 
not currently associated with the claims file.  As the 
information contained in the referenced folder is potentially 
relevant to the appellant's request for a waiver of 
overpayment of apportioned pension benefits, the IVM folder 
should be forwarded to the Board when the claims file is 
returned.  This should be done in accordance with any special 
procedures for handling and safeguarding such information.

Finally, it should be noted that the appellant, when 
completing her substantive appeal, requested a hearing before 
a member of the Board sitting at the RO.  Such a hearing was 
scheduled for May 9, 2003, but the appellant did not appear.  
Her failure to appear may be explained by the fact that the 
hearing notification letter was specifically addressed to the 
veteran even though it was sent to the appellant's address.  
To ensure that the appellant is given opportunity to appear 
for the requested hearing, the RO should determine whether 
the appellant still wants a hearing before the Board at the 
RO.  If so, such a hearing should be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should obtain the 
appellant's Income Verification 
Match folder and associate that 
folder with the claims file.

3.  The RO should also provide the 
appellant with four blank 
Eligibility Verification Report 
and/or Financial Status Report forms 
(as appropriate), and request that 
she accurately and completely fill 
out and return one such EVR and/or 
FSR form for each of the following 
years:  1997, 1998, 1999 and 2000.

4.  The RO should then prepare an 
audit of the appellant's apportioned 
pension account, setting forth the 
period of the overpayment at issue, 
the amounts due and paid to the 
appellant, the amounts of income 
considered in determining pension 
entitlement, and the applicable 
maximum annual pension rate for each 
period at issue for a veteran with a 
spouse and two other dependents.  
Once compiled, the audit report must 
be associated with the claims 
folder, and a copy must be sent to 
the appellant.

5.  Thereafter the RO should 
formally consider whether the 
overpayment of apportioned pension 
benefits was properly created in 
light of all relevant evidence of 
record.  If the overpayment is found 
to have been properly created (in 
whole or in part), the Committee 
should again consider the 
appellant's request for waiver.  A 
formal, written, record of the 
Committee's decision, including an 
analysis of the various elements to 
be considered, should be prepared 
and placed in the claims folder.

6.  If any benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and provide the appellant with an 
appropriate opportunity to respond.  
The RO should thereafter determine 
whether the appellant still wants a 
hearing before a member of the Board 
sitting at the RO.  If so, such a 
hearing should be scheduled.  

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and appear at any 
requested hearing, and the period for submission of 
additional information or evidence set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

